      Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.1 Page 1 of 38




                UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

ROBERT DAVIS,                               Case No. 20-cv-
       Plaintiff,                           Hon.

v.

JOCELYN BENSON, in her official and individual capacities as the
Secretary of State, and
JANICE WINFREY, in her official and individual capacities as the
Detroit City Clerk, and
DETROIT DEPARTMENT OF ELECTIONS,
           Defendants.
_________________________________________________________________/
ANDREW A. PATERSON (P18690)                 HEATHER S. MEINGAST (P55439)
Attorney for Plaintiffs                     ERIK GRILL (64713)
2893 E. Eisenhower Pkwy                     Assistant Attorneys General
Ann Arbor, MI 48108                         Attorneys for Defendant Benson
(248) 568-9712                              P.O. Box 30736
aap43@outlook.com                           Lansing, MI 48909
                                            (517) 335-7659
                                            meingasth@michigan.gov
                                            grille@michigan.gov

                                            JAMES D. NOSEDA (P52563)
                                            City of Detroit Law Department
                                            Attorneys for Defendants Winfrey
                                            and Detroit Department of Elections
                                            2 Woodward Ave, 5th Floor
                                            Detroit, MI 48226
                                            (313) 237-5032
                                            cunninghamp@detroitmi.gov
________________________________________________________________/
 A companion case arising out the same transactions or occurrences as alleged in
  this complaint is currently pending in the Western District before U.S.
 District Judge Paul Maloney in the case of Robert Davis, et.al., v Jocelyn
                     Benson et.al., Case No. 20-cv-00915.

                  COMPLAINT AND JURY DEMAND

                                   Page 1 of 38
        Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.2 Page 2 of 38




       NOW COMES Plaintiff, ROBERT DAVIS1, by and through his

attorney, ANDREW A. PATERSON, and for his Complaint and Jury

Demand (“Complaint”), states as follows:

                   I.     NATURE OF PLAINTIFF’S CLAIMS

    1. Plaintiff’s claims are brought pursuant to 42 U.S.C. § 1983; 28

       U.S.C. §§ 1331, 1337, 1343, and 1367; and, the Declaratory

       Judgment Act, 28 U.S.C. § 2201, et. seq.

                        II. JURISDICTION AND VENUE

    2. This Court has jurisdiction over Plaintiff’s claims pursuant to 42

       U.S.C. 1983; 28 U.S.C. §§ 1331, 1332, 1337, 1343, and 1367.

    3. This Court also has jurisdiction to render and issue a declaratory

       judgment pursuant to the Declaratory Judgment Act, 28 U.S.C. §

       2201, et. seq.

    4. Venue is proper in the Western District of Michigan under 28

       U.S.C. § 1391(b)(1). Under 28 U.S.C. § 1391(b)(1), venue is proper

       in “a judicial district in which any defendant resides, if all

       defendants are residents of the State in which the district is

       located.”


1
  Prior to filing the instant action, Plaintiff Robert Davis advised counsel that he may want to
proceed in propria persona in this case.
                                          Page 2 of 38
       Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.3 Page 3 of 38




    5. Public officials sued in their official capacity “reside” in the county

       where they perform their official duties. See O'Neill v. Battisti, 472

       F.2d 789, 791 (6th Cir. 1972).

    6. Defendant Jocelyn Benson’s principal office is in Lansing, MI, and

       Defendant Jocelyn Benson performs her official duties in Lansing,

       MI.

    7. Lansing, MI is in the Western District of Michigan. Therefore,

       venue is proper within the Western District of Michigan under 28

       U.S.C. § 1391(b)(1).2

    8. Events giving rise to the causes of action pled and alleged herein

       occurred in the Western District of Michigan.

                                     III.    PARTIES

    9. Plaintiffs    repeat,    reallege      and     incorporate,    the    foregoing

       allegations, as though fully set forth and stated herein.




2 Under 28 U.S.C. § 1391(b)(1) venue is proper in “a judicial district in which any
defendant resides, if all defendants are residents of the State in which the district is
located.” The determination of the proper venue for a civil action in federal court is
“generally governed by 28 U.S.C. 1391.” Atlantic Marine Const. Co. v U.S. District.
Court for W.Dist. of Texas, 571 U.S. 49, 55 (2013). “[T]he court must determine
whether the case falls within one of the three categories set out in 1391(b). If it does,
venue is proper[.]” Id. at 55.
                                       Page 3 of 38
      Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.4 Page 4 of 38




10.        Plaintiff, Robert Davis (“Plaintiff Davis” or “Plaintiff”), is a

  resident and registered voter of the City of Highland Park, County

  of Wayne, State of Michigan. On October 5, 2020, Plaintiff Davis

  voted by absentee ballot for the upcoming November 3, 2020

  presidential general election.

11.        Defendant, Jocelyn Benson (“Defendant Secretary of

  State”), is the duly elected Secretary of State for the State of

  Michigan. Defendant Secretary of State “the chief election officer

  of the state” with “supervisory control over local election officials in

  the performance of their duties under the provisions of” the

  Michigan Election Law, MCL 168.1 et seq. Mich. Comp. Laws

  §168.21.

12.        Defendant, Janice Winfrey (“Defendant Detroit City

  Clerk” or “Defendant Janice Winfrey”), is the duly elected City

  Clerk for the City of Detroit. Defendant Detroit City Clerk has

  served continuously as the elected City Clerk for the City of

  Detroit since January 1, 2006.

13.        Defendant, Detroit Department of Elections (“Defendant

  Department of Elections”) is a department created by §3-101 of


                                 Page 4 of 38
        Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.5 Page 5 of 38




    the 2012 Detroit City Charter that is charged with the

    responsibility to plan, monitor, and administer all elections in the

    City of Detroit. The Defendant Department of Elections is ran and

    headed by the Defendant Detroit City Clerk.

  14.        An actual controversy exists between the Plaintiff and the

    named Defendants.


                        IV.   CAUSES OF ACTION

                           COUNT I
 Defendant Secretary of State’s Directive And The Defendants
 Janice Winfrey and Detroit Department of Elections Decision
   To Mass Mail Unsolicited Absentee Ballot Applications To
  Registered Voters In The City of Detroit Violated Plaintiff
Davis’ Right To Equal Protection Under The Law To Participate
  In An Election On Equal Basis As Other Registered Voters.

  15.        Plaintiff repeats, realleges and incorporates, the foregoing

    allegations, as though fully set forth and stated herein.

  16.        Pursuant to 42 U.S.C. § 1983 and the Declaratory Judgment

    Act, 28 U.S.C. § 2201, et. seq., this claim is being brought by

    Plaintiff Davis against Defendants Secretary of State and Janice

    Winfrey, in their respective official capacities, as the duly elected

    Secretary of State for the State of Michigan and the duly elected

    city clerk for the City of Detroit.

                                   Page 5 of 38
      Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.6 Page 6 of 38




17.        Plaintiff seeks an award of damages for this claim/count

  against the Defendant Secretary of State in her individual capacity.

18.        Plaintiff seeks an award of damages for this claim/count

  against the Defendant Janice Winfrey in both her official and

  individual capacities.

19.        For this count, Plaintiff also seeks prospective declaratory

  and injunctive relief against Defendants Secretary of State and

  Janice Winfrey in their respective official capacities.

20.        For this count, Plaintiff properly alleges that the Defendant

  Secretary of State’s directive to the Defendant Janice Winfrey to

  unlawfully mass mail unsolicited absentee voter applications to

  registered voters in the City of Detroit for the November 3, 2020

  presidential primary election violated Plaintiff Davis’ right under

  the equal protection clause of the Fourteenth Amendment to

  participate in an election on equal terms as other registered voters.

21.        Under the Michigan Election Law, Mich. Comp. Laws §168.1

  et seq., and specifically Mich. Comp. Laws §168.21, the Defendant

  Secretary of State is the chief elections officer of the state and has

  supervisory authority over local election officials, including the


                                 Page 6 of 38
      Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.7 Page 7 of 38




  Defendants Detroit City Clerk and Department of Elections,

  performing their duties.

22.        Under Mich. Comp. Laws §168.31 local election officials,

  including Defendants Detroit City Clerk and Department of

  Elections, must follow the Defendant Secretary of State’s

  instructions and/or directives regarding the conduct of elections.

23.        Sometime in April/May 2020, the Defendant Secretary of

  State advised, from her office in Lansing, MI, the Defendants

  Detroit City Clerk and Department of Elections that it was lawful

  for the Defendants Detroit City Clerk and Department of

  Elections to unlawfully mass mail unsolicited absentee voter

  applications to registered voters in the City of Detroit for the

  August 4, 2020 primary election.

24.        Sometime in April/May 2020, the Defendants Secretary of

  State and Detroit City Clerk met privately and secretly in Lansing

  and conspired to develop a plan for the Defendants Detroit City

  Clerk and Department of Elections to unlawfully mass mail

  unsolicited absentee voter applications to the registered voters in

  the City of Detroit for the August 4, 2020 primary election.


                                 Page 7 of 38
      Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.8 Page 8 of 38




25.        Defendants Secretary of State and Defendant Detroit City

  Clerk secretly conspired and developed a plan in Lansing to allow

  the Defendants Detroit City Clerk and Department of Elections to

  unlawfully mass mail unsolicited absentee voter applications to all

  of the registered voters in the City of Detroit in an effort to boost

  voter turnout amongst the heavily democratic area for both the

  August 4, 2020 primary and November 3, 2020 presidential

  general election.

26.        Defendant Detroit City Clerk stated publicly at the May 14,

  2020 meeting of the Detroit Election Commission that the

  Defendant Detroit City Clerk had “talked with the Secretary of

  State and she is in support of a predominantly mail-in election.

  She suggests every clerk speak with their legal team before doing

  such, but she definitely supports it.” (See Approved Minutes

  from Detroit Election Commission’s May 14, 2020 meeting

  attached as Exhibit A).

27.        Complying with the directive and advice given by the

  Defendant Secretary of State, in May/June 2020, the Defendants

  Detroit City Clerk and Department of Elections unlawfully mass


                                 Page 8 of 38
      Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.9 Page 9 of 38




  mailed unsolicited absentee ballot applications to all of the

  registered voters in the City of Detroit in violation of Mich. Comp.

  Laws §168.759 and the Michigan Court of Appeals’ holding in

  Taylor v Currie, 277 Mich. App. 85; 743 NW2d 571 (2007), lv

  denied, 483 Mich. 907; 762 NW 2d 169 (2009).

28.        Plaintiff Davis publicly objected to the Defendants Detroit

  City Clerk and Department of Elections unlawfully mass mailing

  unsolicited absentee voter applications to all of the registered

  voters in the City of Detroit.

29.        In late May or early June 2020, Brenda Hill, as a registered

  voter in the City of Detroit, received an unsolicited absentee voter

  application from the Defendants Detroit City Clerk and

  Department of Elections for the August 4, 2020 primary election.

30.        In late May or early June 2020, nonparty Leigh Reed-Pratt,

  as a registered voter in the City of Detroit, also received an

  unsolicited absentee voter application from the Defendants

  Detroit City Clerk and Department of Elections for the August 4,

  2020 primary election. (See The Unsolicited Absentee Voter

  Application Leigh Reed-Pratt Received from the


                                 Page 9 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.10 Page 10 of 38




  Defendants Detroit City Clerk and Department of

  Elections for the August 4, 2020 primary election attached

  as Exhibit B).

31.     As a result of the Defendants Detroit City Clerk’s and

  Department of Elections’ unlawful actions of mailing unsolicited

  absentee voter applications to all of the registered voters in the

  City of Detroit, there was a HUGE increase in voter turnout in the

  Democratic stronghold in the City of Detroit for the August 4,

  2020 primary election.

32.     In an effort to increase the voter turnout in the Democratic

  stronghold for the impending November 3, 2020 presidential

  general election, sometime in August 2020 after the August 4,

  2020 primary election, the Defendant Secretary of State met

  privately in Lansing with Defendant Detroit City Clerk and

  directed and advised the Defendant Detroit City Clerk that the

  Defendant Detroit City Clerk had the legal authority to mass mail

  unsolicited absentee voter applications to registered voters in the

  City of Detroit who did not return an absentee voter application in

  the August 4, 2020 primary election.


                              Page 10 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.11 Page 11 of 38




33.     In early September 2020, complying with the directive and

  advice given by the Defendant Secretary of State, the Defendants

  Detroit City Clerk and Department of Elections unlawfully mass

  mailed absentee voter applications to registered voters in the City

  of Detroit for the impending November 3, 2020 presidential

  general election.

34.     On or about Tuesday, September 15, 2020, Brenda Hill

  received, via U.S. Mail, at her home residence an unsolicited

  absentee voter application from the Defendants Detroit City Clerk

  and Department of Elections for the impending November 3, 2020

  presidential general election. (See Unsolicited Absentee Voter

  Application Brenda Hill received from Defendants Detroit

  City Clerk and Department of Elections for the November

  3, 2020 general election attached as Exhibit C).

35.     On or about September 14, 2020, Leigh Reed-Pratt, a

  registered voter in the City of Detroit, also received an unsolicited

  absentee voter application from the Defendants Detroit City Clerk

  and Department of Elections for the impending November 3, 2020

  presidential general election.


                              Page 11 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.12 Page 12 of 38




36.     However, prior to the Defendants’ unlawful actions of mass

  mailing unsolicited absentee voter applications to the registered

  voters in the City of Detroit, Plaintiff Davis publicly objected to

  the Defendants Detroit City Clerk and Department of Elections

  engaging in such unlawful conduct.

37.     On August 26, 2020, Plaintiff Davis spoke at length with

  Alecia Brown, Interim Deputy Director of Elections for the City of

  Detroit, about a number of election-related matters including the

  Defendant Detroit City Clerk’s intentions to mass mail

  unsolicited absentee voter applications to registered voters in

  the City of Detroit for the upcoming November 3, 2020

  presidential general election.

38.     On August 26, 2020, Plaintiff Davis also spoke with Akilah

  Williams, an elections clerk in the Detroit City Clerk’s office,

  regarding the Detroit City Clerk’s internal operations for handling

  absentee ballot requests.

39.     On August 26, 2020, both Alecia Brown and Akilah Williams

  advised Plaintiff Davis that it was their understanding that the

  Defendant Detroit City Clerk Janice Winfrey was preparing to


                              Page 12 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.13 Page 13 of 38




  mass mail unsolicited absentee voter applications to registered

  voters in the City of Detroit for the upcoming November 3, 2020

  general election, just as she had done for the August 4, 2020

  primary election.

40.     That same day, Brenda Hill was also advised by a local

  election official purportedly affiliated with the Defendant Detroit

  City Clerk’s office that the Defendant Detroit City Clerk was

  preparing to mass mail unsolicited absentee voter applications

  to registered voters in the City of Detroit for the upcoming

  November 3, 2020 presidential general election.

41.     Upon learning of this disturbing information, Plaintiff Davis

  and Brenda Hill requested attorney Paterson to send a written

  request to Defendant Secretary of State and the State Director of

  Elections requesting the Defendant Secretary of State to properly

  advise the Defendant Detroit City Clerk as to the proper methods

  of conducting the November 3, 2020 presidential general election

  with respect to mailing of absentee voter applications to registered

  voters in the City of Detroit.




                              Page 13 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.14 Page 14 of 38




42.     On August 27, 2020, on behalf of Plaintiff Davis and Brenda

  Hill, attorney Paterson emailed Defendant Secretary of State and

  the State Director of Elections a written request respectfully

  requesting for the Defendant Secretary of State to advise the

  Detroit City Clerk and her staff on the proper methods of

  conducting the November 3, 2020 presidential general election.

  (See Attorney Paterson’s August 27, 2020 Email to

  Defendants attached as Exhibit D).

43.     Because of the urgency of the matter and the exigencies of

  the impending November 3, 2020 general election, Attorney

  Paterson’s August 27, 2020 written request requested a response

  from the Defendants by 3 p.m. on August 27, 2020. (See Attorney

  Paterson’s August 27th and 28th, 2020 Email to Defendant

  Secretary of State attached as Exhibit D).

44.     As expected, attorney Paterson did not receive a response to

  Plaintiff Davis’ and Brenda Hill’s request by 3 p.m. on August 27,

  2020. Consequently, later that same day at approx. 4:27 p.m.,

  attorney Paterson sent the Defendant Secretary of State a follow-

  up email requesting a written response by 10 a.m. on August 28,


                              Page 14 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.15 Page 15 of 38




  2020. (See Attorney Paterson’s August 27th and 28th, 2020

  Email to Defendant Secretary of State attached as Exhibit

  D).

45.     Again, as expected, Defendant Secretary of State did not

  provide a written response to Plaintiff Davis’ and Brenda Hill’s

  written request. Therefore, Defendant Secretary of State’s refusal

  to provide a written response by the deadline set forth in the

  request constituted a denial of Plaintiff Davis and Brenda Hill’s

  written request. (See Attorney Paterson’s August 27th and

  28th, 2020 Email to Defendants attached as Exhibit D).

46.     MCL §168.31(1)(b) provides:

              The secretary of state shall do all of the following:

              (b) Advise and direct local election officials as to
              the proper methods of conducting elections.
              (emphasis supplied)

47.     Plaintiff Davis, who is a resident and registered voter in the

  City of Highland Park, did not receive an unsolicited absentee

  voter application through the mail from the Highland Park City

  Clerk.




                              Page 15 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.16 Page 16 of 38




48.     The Highland Park City Clerk did not mass mail unsolicited

  absentee voter applications to registered voters in the City of

  Highland Park.

49.     The Defendant Secretary of State did not advise the

  Highland Park City Clerk she had the legal authority to mass

  mail unsolicited absentee voter applications to registered voters in

  the City of Highland Park for the upcoming November 3, 2020

  presidential general election.

50.     The Highland Park City Clerk advised Plaintiff Davis that if

  he desired to vote by absentee ballot in the upcoming November 3,

  2020 general election, Plaintiff Davis would have to comply with

  the provisions of Michigan Election Law, specifically,

  Mich.Comp.Laws §168.759.

51.     On October 5, 2020, in accordance with Mich.Comp.Laws

  §168.759(5), Plaintiff Davis personally appeared at his local city

  clerk’s office in the City of Highland and verbally requested an

  absentee voter application.

52.     Pursuant to Mich.Comp.Laws §168.759(6), after receiving

  his absentee voter application, Plaintiff Davis immediately filled

                              Page 16 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.17 Page 17 of 38




  out his absentee voter application and submitted to the Highland

  Park City Clerk on site.

53.     Pursuant to Mich.Comp.Laws §168.761(1), after verifying

  Plaintiff Davis’ signature and identity, the Highland Park City

  Clerk proceeded with providing Plaintiff Davis with an absentee

  ballot for the November 3, 2020 general election.

54.     Plaintiff Davis immediately voted his absentee ballot at the

  Highland Park City Hall and pursuant to Mich.Comp.Laws

  §168.764a(b), Plaintiff Davis personally delivered and returned

  his voted absentee ballot to the Highland Park City Clerk on

  October 5, 2020.

55.     Plaintiff Davis, who is a life-long democrat, voted for former

  Vice President Joe Biden and U.S. Senator Kamala Harris for

  President and Vice President of the United States.

56.     Plaintiff Davis, who is a life-long democrat, also voted for

  Mary Kelly, who was nominated by the Michigan Republican

  Party, for the Michigan Supreme Court.

57.     The Defendant Secretary of State’s directive to the

  Defendants Janice Winfrey and Department of Elections to mass


                              Page 17 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.18 Page 18 of 38




  mail unsolicited absentee voter applications to the registered

  voters in the City of Detroit was contrary to Michigan law.

58.     The Defendant Secretary of State’s directive to the

  Defendants Janice Winfrey and Department of Elections to mass

  mail unsolicited absentee voter applications to all of the registered

  voters in the City of Detroit was intended to increase voter

  turnout in the predominantly democratic city.

59.     The Defendant Secretary of State did not direct and advise

  Plaintiff’s local city clerk in the City of Highland Park that she

  had the legal authority to mass mail unsolicited absentee voter

  applications to all of the registered voters in the City of Highland

  Park for the November 3, 2020 general election.

60.     The Defendants’ unlawful actions have resulted in Plaintiff

  Davis’ not being treated on equal terms as other registered voters.

61.     Unlike the registered voters in the City of Detroit, Plaintiff,

  as a registered voter in the City of Highland Park, had to strictly

  comply with the provisions of Mich.Comp.Laws §168.759 in order

  to receive an absentee voter application to apply to vote by




                              Page 18 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.19 Page 19 of 38




  absentee ballot in the upcoming November 3, 2020 general

  election.

62.     Defendant Secretary of State’s directive to Defendants

  Janice Winfrey and Department of Elections was arbitrary and

  caused Plaintiff to be treated differently from the registered voters

  in the City of Detroit.

63.     Defendants Janice Winfrey and Department of Elections’

  actions of unlawfully mailing unsolicited absentee voter

  applications to all of the registered voters in the City of Detroit for

  the upcoming November 3, 2020 general election was arbitrary.

64.     As further evidence that the Defendants Janice Winfrey and

  Department of Elections’ actions were arbitrary, the Defendants

  Janice Winfrey and Department of Elections have never mailed

  unsolicited absentee voter applications to all of the registered

  voters in the City of Detroit after the Court of Appeals ruling in

  Taylor v Currie, supra.

65.     The unlawful actions of the Defendants have caused the

  registered voters of the City of Detroit to be treated differently




                              Page 19 of 38
     Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.20 Page 20 of 38




     than the registered voters in other communities, like the Plaintiff

     who resides in the City of Highland Park.


     WHEREFORE, Plaintiff Davis requests this Court enters

judgment against Defendants Secretary of State, Janice Winfrey and

Department of Elections as follows:

           a. compensatory damages in whatever amount above
              $75,000.00 Plaintiff is found to be entitled;
           b. an award of exemplary and punitive damages;
           c. an award of interest, costs and reasonable attorney fees
              under 42 USC §1988;
           d. a declaration that the Defendants’ actions violated Plaintiff
              Davis’ right to equal protection under the law under the
              Fourteenth Amendment;
           e. a declaration that the Defendants’ actions of authorizing
              and mass mailing absentee voter applications to all of the
              registered voters in the City of Detroit for the November 3,
              2020 general election violated the equal protection clause
              of the Fourteenth Amendment;
           f. a declaration that the Defendants’ actions allowed the
              registered voters in the City of Detroit to be treated
              differently than other registered voters in the State of
              Michigan in violation of the equal protection clause of the
              Fourteenth Amendment;
           g. a declaration that the Defendants Janice Winfrey and
              Department of Elections unlawfully mailed unsolicited
              absentee voter applications to all of the registered voters in
              the City of Detroit for the November 3, 2020 general
              election;
           h. a declaration that the Defendant Secretary of State failed
              to properly advise and direct the Defendants Janice
              Winfrey and Department of Elections with respect to
              mailing unsolicited absentee voter applications to

                                 Page 20 of 38
    Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.21 Page 21 of 38




             registered voters in the City of Detroit for the November 3,
             2020 general election;
          i. enjoin the Defendants from counting and/or tallying
             absentee ballots procured in the City of Detroit using the
             unsolicited absentee voter applications mailed by the
             Defendants Janice Winfrey and Department of Elections
             for the November 3, 2020 general election; and
          j. an order awarding whatever other equitable relief appears
             appropriate at the time of final judgment.



                           COUNT II
Plaintiff Davis’ Vote For Mary Kelly For The Michigan Supreme
 Court Will Be Diluted If Defendant Janice Winfrey Is Allowed
  To Count Absentee Ballots That Were Issued To Registered
Voters Who Used The Unsolicited Absentee Voter Applications
    That Were Unlawfully Mailed By The Defendants Janice
             Winfrey and Department of Elections.

  66.     Plaintiff repeats, realleges and incorporates, the foregoing

    allegations, as though fully set forth and stated herein.

  67.     Pursuant to 42 U.S.C. § 1983 and the Declaratory Judgment

    Act, 28 U.S.C. § 2201, et. seq., this claim is being brought by

    Plaintiff Davis against Defendants Secretary of State and Janice

    Winfrey, in their respective official capacities, as the duly elected

    Secretary of State for the State of Michigan and the duly elected

    city clerk for the City of Detroit.

  68.     Plaintiff seeks an award of damages for this claim/count

    against the Defendant Secretary of State in her individual capacity.

                                Page 21 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.22 Page 22 of 38




69.     Plaintiff seeks an award of damages for this claim/count

  against the Defendant Janice Winfrey in both her official and

  individual capacities.

70.     For this count, Plaintiff also seeks prospective declaratory

  and injunctive relief against Defendants Secretary of State and

  Janice Winfrey in their respective official capacities.

71.     For this count, Plaintiff properly alleges that the Plaintiff’s

  lawfully cast absentee ballot for Mary Kelly for the Michigan

  Supreme Court will be diluted if the Defendant Janice Winfrey is

  allowed to tally and count the absentee ballots that were issued

  using the unsolicited absentee voter applications that were

  unlawfully mass mailed by the Defendants Janice Winfrey and

  Department of Elections.

72.     Plaintiff Davis, who is a resident and registered voter in the

  City of Highland Park, did not receive an unsolicited absentee

  voter application through the mail from the Highland Park City

  Clerk.




                              Page 22 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.23 Page 23 of 38




73.     The Highland Park City Clerk did not mass mail unsolicited

  absentee voter applications to registered voters in the City of

  Highland Park.

74.     The Defendant Secretary of State did not advise the

  Highland Park City Clerk she had the legal authority to mass

  mail unsolicited absentee voter applications to registered voters in

  the City of Highland Park for the upcoming November 3, 2020

  presidential general election.

75.     The Highland Park City Clerk advised Plaintiff Davis that if

  he desired to vote by absentee ballot in the upcoming November 3,

  2020 general election, Plaintiff Davis would have to comply with

  the provisions of Michigan Election Law, specifically,

  Mich.Comp.Laws §168.759.

76.     On October 5, 2020, in accordance with Mich.Comp.Laws

  §168.759(5), Plaintiff Davis personally appeared at his local city

  clerk’s office in the City of Highland and verbally requested an

  absentee voter application.

77.     Pursuant to Mich.Comp.Laws §168.759(6), after receiving

  his absentee voter application, Plaintiff Davis immediately filled

                              Page 23 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.24 Page 24 of 38




  out his absentee voter application and submitted to the Highland

  Park City Clerk on site.

78.     Pursuant to Mich.Comp.Laws §168.761(1), after verifying

  Plaintiff Davis’ signature and identity, the Highland Park City

  Clerk proceeded with providing Plaintiff Davis with an absentee

  ballot for the November 3, 2020 general election.

79.     Plaintiff Davis immediately voted his absentee ballot at the

  Highland Park City Hall and pursuant to Mich.Comp.Laws

  §168.764a(b), Plaintiff Davis personally delivered and returned

  his voted absentee ballot to the Highland Park City Clerk on

  October 5, 2020.

80.     Plaintiff Davis, who is a life-long democrat, voted for former

  Vice President Joe Biden and U.S. Senator Kamala Harris for

  President and Vice President of the United States.

81.     Plaintiff Davis, who is a life-long democrat, also voted for

  Mary Kelly, who was nominated by the Michigan Republican

  Party, for the Michigan Supreme Court.

82.     The Defendant Secretary of State’s directive to the

  Defendants Janice Winfrey and Department of Elections to mass


                              Page 24 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.25 Page 25 of 38




  mail unsolicited absentee voter applications to the registered

  voters in the City of Detroit was contrary to Michigan law.

83.     The Defendant Secretary of State’s directive to the

  Defendants Janice Winfrey and Department of Elections to mass

  mail unsolicited absentee voter applications to all of the registered

  voters in the City of Detroit was intended to increase voter

  turnout in the predominantly democratic city.

84.     The Democratic Party is spending an enormous amount of

  financial resources to promote the Democratic Party’s nominated

  candidates for the Michigan Supreme Court.

85.     Recent published media reports have indicated that there has

  been a “huge” surge in absentee ballot requests in the City of

  Detroit and most political pundits have indicated that the absentee

  voters that have requested absentee ballots in the City of Detroit

  are largely supporting the democratic endorsed candidates.

86.     Mary Kelly, who was nominated by the Republican Party for

  the Michigan Supreme Court, is likely not favored amongst the

  democratic base in the City of Detroit.




                              Page 25 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.26 Page 26 of 38




87.     Therefore, it is safe to assume that the Democratic Party’s

  nominated candidates for the Michigan Supreme Court are likely

  receive an overwhelming percentage of the votes cast by absentee

  ballots in the City of Detroit.

88.     The large surge in the requests for absentee ballots in the City

  of Detroit is due to the Defendants Janice Winfrey and Department

  of Elections unlawfully mass mailing unsolicited absentee voter

  applications to all of the registered voters in the City of Detroit for

  the November 3, 2020 general election, which was encouraged,

  authorized, and approved by the Defendant Secretary of State.

89.     As a result of this “huge” surge in absentee ballot requests in

  the City of Detroit, the Michigan Legislature just recently enacted

  legislation amending Michigan Election Law to allow the

  Defendant Janice Winfrey to begin the process of properly

  processing and verifying the returned absentee ballots a day

  earlier.

90.     Those registered voters in the City of Detroit that procured an

  absentee ballot using the unsolicited absentee voter application




                              Page 26 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.27 Page 27 of 38




  mailed out by the Defendants Janice Winfrey and Department of

  Elections should not be counted and/or tallied.

91.     If the absentee ballots that were issued to registered voters in

  the City of Detroit using the unsolicited absentee voter application

  mailed out by the Defendants Janice Winfrey and Department of

  Elections are allowed to be counted and tallied, Plaintiff Davis’ vote

  for Mary Kelly for the Michigan Supreme Court will be diluted.

92.     Defendants’ actions were deliberate and intentional in an

  effort to increase voter turnout in the City of Detroit by unlawfully

  mass mailing unsolicited absentee voter applications to all of the

  registered voters in the City of Detroit.

93.     But for the unlawful mass mailing of unsolicited absentee

  voter applications to all of the registered voters in the City of

  Detroit, there would not be a “huge” increase in absentee voting in

  the City of Detroit for the November 3, 2020 presidential general

  election.

94.     The “huge” increase in the absentee voting in the City of

  Detroit for the November 3, 2020 presidential general election is a




                              Page 27 of 38
     Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.28 Page 28 of 38




     direct result of the unlawful mass mailing conducted by the

     Defendants Janice Winfrey and Department of Elections.

  95.      Plaintiff Davis’ lawfully cast vote for the Republican

     candidate for the Michigan Supreme Court will surely be diluted if

     the absentee ballots procured using the unsolicited absentee voter

     application mailed out by the Defendants Janice Winfrey and

     Department of Elections are allowed to be counted.

     WHEREFORE, Plaintiff Davis requests this Court enters

judgment against Defendants Secretary of State, Janice Winfrey and

Department of Elections as follows:

           a. compensatory damages in whatever amount above
              $75,000.00 Plaintiff is found to be entitled;
           b. an award of exemplary and punitive damages;
           c. an award of interest, costs and reasonable attorney fees
              under 42 USC §1988;
           d. a declaration that the absentee ballots procured in the City
              of Detroit by using an unsolicited absentee voter
              application mailed by the Defendants Janice Winfrey and
              Department of Elections cannot be counted and/or tallied
              for any race in the November 3, 2020 general election;
           e. a declaration that Plaintiff’s lawful vote cast for Mary Kelly
              will be diluted if the Defendant Janice Winfrey was
              permitted to count and tally the absentee ballots procured
              in the City of Detroit by using an solicited absentee voter
              application mailed by the Defendants Janice Winfrey and
              Department of Elections;
           f. a declaration that the absentee ballots procured in the City
              of Detroit by using a solicited absentee voter application
                                 Page 28 of 38
    Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.29 Page 29 of 38




               mailed by the Defendants Janice Winfrey and Department
               of Elections shall be separated from the other absentee
               ballots cast in the November 3, 2020 general election;
          g.   a declaration that the Defendants Janice Winfrey and
               Department of Elections unlawfully mailed unsolicited
               absentee voter applications to all of the registered voters in
               the City of Detroit for the November 3, 2020 general
               election;
          h.   a declaration that the Defendant Secretary of State failed
               to properly advise and direct the Defendants Janice
               Winfrey and Department of Elections with respect to
               mailing unsolicited absentee voter applications to
               registered voters in the City of Detroit for the November 3,
               2020 general election;
          i.   enjoin the Defendants from counting and/or tallying
               absentee ballots procured in the City of Detroit using the
               unsolicited absentee voter applications mailed by the
               Defendants Janice Winfrey and Department of Elections
               for the November 3, 2020 general election; and
          j.   an order awarding whatever other equitable relief appears
               appropriate at the time of final judgment.

                          COUNT III
  State-Law Claim-Absentee Ballots Procured In The City Of
Detroit Using Unsolicited Absentee Voter Application Mailed By
 Defendants Janice Winfrey and Department of Elections For
November 3, 2020 General Election Cannot Be Counted And/Or
                    Tallied By Defendants.

  96.     Plaintiff repeats, realleges and incorporates, the foregoing

    allegations, as though fully set forth and stated herein.

  97.     This state-law claim for declaratory judgment is being

    brought by Plaintiff Davis against Defendants Janice Winfrey and



                                 Page 29 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.30 Page 30 of 38




  Department of Elections (collectively referred to herein as “City of

  Detroit Defendants”) pursuant to MCR 2.605.

98.     This Court has the discretion under 28 U.S.C. §1367 to

  exercise supplemental jurisdiction over Plaintiff Davis’ state-law

  claim for declaratory judgment pursuant to MCR 2.605.

99.     An actual controversy exists between the Plaintiff and the

  City of Detroit Defendants.

100.    Plaintiff believes the City of Detroit Defendants lack the

  statutory legal authority to mass mail unsolicited absentee voter

  applications to registered voters in the City of Detroit for any

  election.

101.    Plaintiff believes the City of Detroit Defendants lacked the

  statutory legal authority to mass mail unsolicited absentee voter

  applications to registered voters in the City of Detroit for the

  November 3, 2020 presidential general election.

102.    The City of Detroit Defendants, based upon the advice and

  directives given by the Defendant Secretary of State, believe they

  had the legal authority to mass mail unsolicited absentee voter

  applications to registered voters in the City of Detroit for the


                              Page 30 of 38
     Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.31 Page 31 of 38




     November 3, 2020 presidential general election, as evident by their

     actions.

  103.     The Court needs to declare the rights of the parties and

     properly interpret the provisions of Michigan Election Law,

     specifically being Mich. Comp. Laws §168.759, and the Michigan

     Court of Appeals’ holding in Taylor v Currie.

  104.     Absentee ballots procured by using the unsolicited absentee

     voter applications unlawfully mailed by the City of Detroit

     Defendants for the November 3, 2020 presidential general election

     should not be counted and/or tallied.

  105.     Absentee ballots procured by using the unsolicited absentee

     voter applications unlawfully mailed by the City of Detroit

     Defendants for the November 3, 2020 presidential general election

     should be separated from the other lawfully cast absentee ballots.

     WHEREFORE, Plaintiff Davis requests this Court enters

judgment against Defendants Janice Winfrey and Department of

Elections as follows:

           a. a declaration that the absentee ballots procured in the City
              of Detroit by using an unsolicited absentee voter
              application mailed by the Defendants Janice Winfrey and

                                 Page 31 of 38
    Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.32 Page 32 of 38




               Department of Elections cannot be counted and/or tallied
               for any race in the November 3, 2020 general election;
          b.   a declaration that the absentee ballots procured in the City
               of Detroit by using an unsolicited absentee voter
               application mailed by the Defendants Janice Winfrey and
               Department of Elections shall be separated from the other
               absentee ballots cast in the November 3, 2020 general
               election;
          c.   a declaration that the Defendants Janice Winfrey and
               Department of Elections lacked the statutory legal
               authority and unlawfully mailed unsolicited absentee voter
               applications to all of the registered voters in the City of
               Detroit for the November 3, 2020 general election;
          d.   enjoin the Defendants from counting and/or tallying
               absentee ballots procured in the City of Detroit using the
               unsolicited absentee voter applications mailed by the
               Defendants Janice Winfrey and Department of Elections
               for the November 3, 2020 general election;
          e.   an award of costs and attorney’s fees; and
          f.   an order awarding whatever other equitable relief appears
               appropriate at the time of final judgment.


                         COUNT IV
State-Law Claim-Public Act 177 of 2020 Is A Special or Local Act
      That Was Not Properly Enacted In Accordance With
                Mich.Const.1963, art. IV, §29.

  106.    Plaintiff repeats, realleges and incorporates, the foregoing

    allegations, as though fully set forth and stated herein.

  107.    This state-law claim for declaratory judgment is being

    brought by Plaintiff Davis against Defendants Janice Winfrey and




                                 Page 32 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.33 Page 33 of 38




  Department of Elections (collectively referred to herein as “City of

  Detroit Defendants”) pursuant to MCR 2.605.

108.     This Court has the discretion under 28 U.S.C. §1367 to

  exercise supplemental jurisdiction over Plaintiff Davis’ state-law

  claim for declaratory judgment pursuant to MCR 2.605.

109.     An actual controversy exists between the Plaintiff and the

  City of Detroit Defendants.

110.     In response to the “huge” increase in absentee voter ballot

  requests for the City of Detroit, on October 6, 2020, Michigan

  Governor Gretchen Whitmer formally signed into law Public Act

  177 of 2020 that allows the Defendant Janice Winfrey and other

  city and township clerks with populations of 25,000 residents or

  more to begin processing returned absentee ballots a day before the

  November 3, 2020 general election.

111.     Specifically, Public Act 177 of 2020 (“PA 177”) added

  subsection 6 to Mich.Comp.Laws §168.765 of Michigan Election

  Law.

112.     PA 177 took immediate effect on October 6, 2020.




                              Page 33 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.34 Page 34 of 38




113.    Mich.Comp.Laws §168.765(6), as amended by PA 177,

  provides in relevant part:

        (6) For the November 3, 2020 general election only, if the
        clerk of a city or township with a population of at least
        25,000 provides written notice in compliance with this
        subsection to the secretary of state 20 days or more before
        election day, that city or township clerk, or his or her
        authorized designee, may between the hours of 10a.m. and 8
        p.m. on the day before election day perform certain absent
        voter ballot pre-processing activities as described in this
        subsection. The written notice provided to the secretary of
        state must include the location and hours that the absent
        voter ballot return envelopes will be opened in that city or
        township. The secretary of state shall post any written notice
        received from the clerk of a city or township under this
        subsection on the department of state website. In addition,
        the clerk of the city or township shall post the written notice
        provided to the secretary of state on the city or township
        website. The board of election commissioners shall appoint
        election inspectors to the location where absent voter ballot
        return envelopes will be opened in that city or township not
        less than 21 days or more than 40 days before the day at which
        they are to be used. (emphasis supplied).

114.    Upon     information      and      belief,   in   accordance    with

  Mich.Comp.Laws §168.765(6) the Defendant Janice Winfrey will be

  timely providing notice to the Defendant Secretary of State to be

  authorized to begin processing the returned absentee ballots one

  day before the November 3, 2020 general election.

                               Page 34 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.35 Page 35 of 38




115.    Notably, however, Mich.Comp.Laws §168.765(6) does not

  apply to all city and township clerks.

116.    Mich.Comp.Laws §168.765(6) only applies “if the clerk of a

  city or township with a population of at least 25,000.”

  (emphasis supplied).

117.    Plaintiff’s local city clerk in the City of Highland Park would

  not be able to process the returned absentee ballots a day before the

  November 3, 2020 general election.

118.    Like the City of Detroit, the City of Highland Park has also

  seen a relatively large increase of absentee voter ballot requests.

119.    However, because a new federal census will not be completed

  prior to the November 3, 2020 general election, Plaintiff’s local city

  clerk would not be able to qualify to apply to the Defendant

  Secretary of State to begin to process returned absentee ballots a

  day before the November 3, 2020 general election.

120.    Because other local city and township clerks will not be able

  to qualify due to the deadline set forth in the amended statute, PA

  177 constitutes as a local or special act.




                              Page 35 of 38
  Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.36 Page 36 of 38




121.    Mich.Const.1963, art. IV, §29, requires special or local acts to

  be “approved by two-thirds of the members elected to and serving

  in each house and by a majority of the electors voting thereon

  in the district affected.” (emphasis supplied).

122.    As noted, PA 177 took immediate effect on October 6, 2020

  after the Governor signed it into law.

123.    According to the official journals of both the Michigan Senate

  and House of Representatives, PA 177 was approved by two-thirds

  of the members elected to and serving in the House of

  Representatives and the Senate.

124.    However, prior to going into effect, PA 177 was not approved

  by a majority of the registered electors in the various cities and

  townships with at least 25,000 residents.

125.    PA 177 is a local or special act because other municipalities,

  like the City of Highland Park, cannot qualify prior to the

  November 3, 2020 general election.

126.    The amendments instituted with the enactment of PA 177

  only applies for the November 3, 2020 general election.




                              Page 36 of 38
     Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.37 Page 37 of 38




  127.     The population requirement set forth under Mich.Comp.Laws

     §168.765(6), as amended by PA 177, should be severed.

  128.     The population requirement set forth under Mich.Comp.Laws

     §168.765(6), as amended by PA 177, classifies PA 177 a local or

     special act.

  129.     Without the population requirement set              forth under

     Mich.Comp.Laws §168.765(6), as amended by PA 177, would be

     constitutional and would not be subject to the provisions of

     Mich.Const.1963, art. IV, §29.

  130.     Severing the population requirement set forth under

     Mich.Comp.Laws §168.765(6), as amended by PA 177, will allow all

     city and township clerks to take advantage of the opportunity for

     local city and township clerks to begin processing the returned

     absentee ballots one day before the November 3, 2020 general

     election.

     WHEREFORE, Plaintiff Davis requests this Court enters

judgment against Defendants Janice Winfrey and Department of

Elections as follows:




                                 Page 37 of 38
     Case 1:20-cv-00981 ECF No. 1 filed 10/14/20 PageID.38 Page 38 of 38




            a. a declaration that Mich.Comp.Laws §168.756(6), as
               amended by PA 177, is a local or special act under
               Mich.Const.1963, art. IV, §29;
            b. a declaration that Mich.Comp.Laws §168.756(6), as
               amended by PA 177, violates Mich.Const.1963, art. IV, §29
               because it took effect without a vote of the registered from
               the cities and townships that have at least 25,000
               residents;
            c. a declaration that the population requirement under
               Mich.Comp.Laws §168.756(6), as amended by PA 177,
               should be severed and stricken from PA 177;
            d. an award of costs and attorney’s fees; and
            e. an order awarding whatever other equitable relief appears
               appropriate at the time of final judgment.

Dated: October 14, 2020            Respectfully submitted,

                                    /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712
                                   aap43@outlook.com


                           JURY DEMAND
     Plaintiff, through counsel, respectfully demands a jury trial on all

issues triable to a jury.

Dated: October 14, 2020            Respectfully submitted,
                                   /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712
                                   aap43@outlook.com
                                 Page 38 of 38
